Citation Nr: 1134921	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  09-14 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for Parkinson's disease.

2.  Entitlement to service connection for diabetes mellitus, type II.

3.  Entitlement to service connection for chronic renal disease as secondary to diabetes mellitus, type II.  

4.  Entitlement to service connection for neuropathy as secondary to diabetes mellitus, type II.

5.  Entitlement to service connection for eye disability as secondary to diabetes mellitus, type II.

6.  Entitlement to service connection for hypertension as secondary to diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active duty from May 1962 to May 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In May 2011 the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  A copy of the hearing transcript is associated with the claims folder and has been reviewed.

The issues of entitlement to service connection for diabetes mellitus, type II, and 
service connection for chronic renal disease, neuropathy, eye disability, and hypertension, all as secondary to diabetes mellitus, type II are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

At the May 2011 Board hearing, prior to the promulgation of a decision, the Veteran submitted testimony withdrawing his claim of entitlement to service connection for Parkinson's disease.


CONCLUSION OF LAW

As the Veteran has withdrawn his appeal with respect to the claim of entitlement to service connection for Parkinson's disease, the Board does not have jurisdiction to consider the claim and it is dismissed.  38 U.S.C.A. § 7105(d) (5) (West 2002); 38 C.F.R. §§ 20.202, 20.204(b) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, (West 2002); 38 C.F.R. § 3.159 (2010).  However, withdrawn claims are decided as a matter of law and as a result no discussion of the duties to notify and assist is necessary.

At the May 2011 hearing, the Veteran withdrew his appeal with respect to the claim of entitlement to service connection for Parkinson's disease.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Appeals withdrawn on the record at a hearing are an exception to the requirement for a written withdrawal.  See 38 C.F.R. § 20.204(b).

As the Veteran has withdrawn his appeal with respect to the claim of entitlement to service connection for Parkinson's disease, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction and the issue is dismissed.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.


ORDER

The appeal of service connection for Parkinson's disease is dismissed.


REMAND

The Veteran contends that he has diabetes mellitus, type II and disabilities related thereto as a result of being exposed to chemicals while in service.  Specifically he asserts that he was stationed at McDill Air Force Base and part of his duties during his Air Force enlistment was to fog for mosquitoes and other bugs on the base.  He stated that he was responsible for "fogging" five times a week for the first two years he was stationed at that base.  The chemical used to fog was Dieldrin.  At his Board hearing in May 2011 he also suggested he was exposure to the pesticide Aldrin.  Hearing Transcript (Tr.), p. 4.  He stated that he inhaled the fogged form of the chemical from start to finish of the route which would equal eight hours of continual exposure.  At his Board hearing he testified that he was assigned the job of insect control.  He stated that it was ordinary for water and waste production specialists to also spray for mosquitoes.  Tr., pp. 3, 15.  The Veteran testified that while working as a water waste production specialist in service, he was also exposed to chemicals used in the sewage plant and water pumping station, such as chlorine and fluoride.  Tr., p. 15.  Post-service, the Veteran worked for thirty-five years in the field of waste water and sewage.  He stated that he had to work with chlorine, fluoride and other chemicals.  Tr., pp. 11, 13.  

The Veteran has submitted articles linking Dieldrin and Aldrin exposure to a number of health problems, including nervous system effects and kidney damage.  
The Veteran's DD Form 214 lists his occupational specialty in service as a water and waste production specialist.  There is no reference to any job spreading insecticides.  

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low for the purposes of obtaining a medical opinion.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's service personnel records or other appropriate records, to attempt to verify the claimed pesticide (Dieldrin and Aldrin) exposure and chemical exposure at McDill Air Force Base in Florida sometime in the early 1960's (1962 to 1965).  

2.  Thereafter, a determination must be made whether the Veteran's claimed exposure to insecticides in service is credible, and if so that information should be forwarded to the VA examiner.  

3.  Schedule the Veteran for VA examination(s) to identify the nature and etiology of his diabetes mellitus and any secondary disorders of chronic renal disease, neuropathy, eye disability, and hypertension.  The examiner should assume that the Veteran's claim of exposure to chemicals working in the field of waste treatment for his four years in service and thirty-five years post service is credible.  The RO will let the examiner know whether the Veteran's exposure to insecticides in service is credible.  

The examiner should provide an opinion as to whether diabetes mellitus is at least as likely as not (i.e., 50 percent or greater probability) related to the Veteran's service in the military, to include exposure to chemicals (or pesticides if the RO determines the claimed exposure to pesticides is credible) and whether any claimed secondary disorders are the result of diabetes mellitus.  The examiner(s) is asked to review the claims folder and this Remand and indicate same.

The requested determination should consider the Veteran's medical, occupational, and recreational history prior to, during, and since his military service.  The medical basis of the examiner's opinion should be fully explained with reference to pertinent evidence in the record.  

4.  Thereafter, readjudicate the claims based on the whole record.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be provided a Supplemental Statement of the Case that includes a summary of all evidence and applicable laws and regulations pertinent to the issues on appeal and provided an appropriate opportunity to respond thereto.  Then, if in order, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


